     Case 20-10095           Doc 45-1 Filed 08/24/20 Entered 08/24/20 15:49:45              Desc
                            Affidavit of Stewart F. Grossman Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF MASSACHUSETTS


                                                    )
In re                                               )
                                                    )           Chapter 7
JOSE F. DA COSTA, JR.,                              )           Case No. 20-10095-FJB
                                                    )
                  Debtor.                           )
                                                    )


                    AFFIDAVIT OF STEWART F. GROSSMAN IN SUPPORT
                   OF MOTION OF STEWART F. GROSSMAN, CHAPTER 7
                      TRUSTEE, TO EMPLOY STEWART F. GROSSMAN
                   AND THE LAW FIRM OF ARENT FOX LLP AS COUNSEL


         I, Stewart F. Grossman declare as follows:

         1.       I am counsel at the law firm of Arent Fox LLP ("Counsel"), which maintains

offices at 800 Boylston Street, Boston, Massachusetts 02199. I am making this Statement

pursuant to § 327 of Title 11 of the United States Code (the "Bankruptcy Code"), Fed. R. Bankr.

P. 2014(a), and MLBR 2014-1.

         2.       I am a member of the Bars of the Supreme Judicial Court of the Commonwealth of

Massachusetts and the United States District Court for the District of Massachusetts and am in

good standing with respect to each of the foregoing. I have practiced law for more than forty-

seven (47) years.

         3.       Neither I nor any member of my firm holds or represents any interest adverse to the

estate of the above-named debtor.




22783581.1/977777-14841
     Case 20-10095         Doc 45-1 Filed 08/24/20 Entered 08/24/20 15:49:45               Desc
                          Affidavit of Stewart F. Grossman Page 2 of 2



         4.       To the best of my knowledge, Counsel does not have any “connections” (as that

term is defined in MLBR 2014-1(b)(1)) with the debtor, any creditor, or other party in interest,

their respective attorneys and accountants.

         5.       I am and each member of my firm is a "disinterested person” as that term is defined

in § 101(14) of the Bankruptcy Code.

         6.       I have not agreed to share with any person (except members of my firm) the

compensation to be paid for the services rendered in this case.

         7.       I have not received a retainer in this case.

         8.       I shall amend this statement immediately upon my learning that (A) any of the

within representations are incorrect or (B) there is any change of circumstance relating thereto.

         9.       I have reviewed the provisions of MLBR 2016-1.


         I certify under penalty of perjury that the foregoing is true and correct.

         Executed this 24th day of August, 2020


                                                   /s/ Stewart F. Grossman
                                                  Stewart F. Grossman, Chapter 7 Trustee
                                                  ARENT FOX LLP
                                                  Prudential Tower
                                                  800 Boylston Street
                                                  Boston, MA 02199
                                                  (617) 973-6100
                                                  stewart.grossman@arentfox.com




                                                    -2-
22783581.1/977777-14841
